34.810(3). Because appellant failed to demonstrate good cause and actual
                prejudice to overcome the procedural default, we conclude that the district
                court did not err by denying his petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                             k—kv.--09-east,         , C.J.
                                        Hardesty


                                                                              A-3
                  .askaNnsitra
                Parraguirre                                Douglas



                cc:   Hon. Stefany Miley, District Judge
                      Fernando Padron Rodriguez
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A